Citation Nr: 1540827	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, including coronary artery disease and diabetes.

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to a service-connected disability, including coronary artery disease and diabetes. 

3.  Entitlement to service connection for gout, to include as secondary to a service-connected disability, including coronary artery disease and diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a DRO hearing in August 2009.  The transcript is of record.

An April 2013 rating decision granted service connection for small vessel peripheral vascular disease of the right foot.  Therefore, this issue is no longer on appeal.

The Board notes that the Veteran has a disability rating of 100 percent for coronary artery disease with congestive heart failure, history of myocardial infarction, coronary artery bypass grafting procedure, and erectile dysfunction effective March 19, 2008.  The Veteran has additional service-connected disabilities with a combined rated of 60 percent effective March 21, 2013.  Accordingly, the Veteran is eligible for SMC at the housebound rate under 38 U.S.C.A. § 1114(s) effective March 21, 2013.  This claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The April 2013 Supplemental Statement of the Case shows VA treatment records from Louisville VAMC through April 16, 2013 were reviewed.  However, records of his VA treatment dated after March 2010 have not been associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus if such outstanding records exist, they would have been constructively of record at the time of the prior denial.  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to obtain an addendum opinion to the March 2013 VA examination.  See Stefl v. Nicholson, 21 Vet. App. at 125 (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  This should specifically include records from the Louisville VAMC since March 2010.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his hypertension, peripheral vascular disease of the left lower extremity, and gout symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the examiner who conducted the March 2013 VA examination, or if the examiner is no longer available, a suitable replacement, review the claims file and prepare an addendum to the March 2013 examination.  In regard to hypertension, peripheral vascular disease of the left lower extremity, and gout, the examiner should opine as to the following: 

a. whether it is at least as likely as not that the disability is related to service or had its onset during service.

b. whether it is at least as likely as not that the disability was caused or aggravated (increased in severity) by a service-connected disability.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

4.  Then, readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




